Citation Nr: 0333403	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, tendon transfer of the right shoulder, currently 
rated at 10 percent.

2.  Entitlement to service connection for a right hand 
disability, to include as secondary to service-connected 
cervical radiculopathy and right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

A preliminary review of the claims file shows that additional 
notice and evidentiary development is necessary in order to 
comply with the provisions of the VCAA.  As an initial 
matter, the veteran submitted a Notice of Disagreement in 
September 2001 that stated that he disagreed with 
"evaluation assigned to residuals/neck-degenerative spinal 
condition and right shoulder involvement".  The RO 
apparently interpreted this statement as disagreement only 
with the assigned rating for the right shoulder disability.  
However, the Board finds that the veteran may have wished to 
express disagreement with the assigned rating for cervical 
radiculopathy.  The RO should clarify this matter with the 
veteran and proceed with the appropriate adjudication and 
development of that issue if warranted.

In addition, in the Statement of the Case, the RO 
characterized the right shoulder claim as whether the 20 
percent rating assigned in the May 2001 rating decision was 
clearly and unmistakably erroneous.  However, the veteran has 
not claimed that the RO committed clear and unmistakable 
error.  Rather, he has disagreed with the assigned rating of 
the right shoulder disability, including the reduction to 10 
percent.  Accordingly, the RO should issue a Supplemental 
Statement of the Case with the correct issue, regulations, 
and legal reasoning.

Finally, in a July 2001 letter, the RO informed the veteran 
that he must submit evidence in support of his claims within 
60 days.  Such a time limit has been determined to be 
unlawful pursuant to Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  Consequently, the veteran 
must be afforded VCAA notice that complies with the new law.

The veteran's representative has requested that the veteran 
be afforded a VA neurological examination to determine the 
etiology of his right hand disability.  The representative 
has noted that the examiner of record opined that the 
veteran's carpal tunnel syndrome was not related to his 
service-connected disabilities; however, he failed to opine 
whether any separate right hand disability was related to the 
service-connected disabilities or directly to the veteran's 
period of active service.  The Board finds these points to be 
valid and believes that another examination would be helpful 
in the resolution of the veteran's claim.  Also, the Board 
observes that the September 2000 VA joint and spine 
examinations were not performed by a physician and were 
completed more than three years ago.  Therefore, the veteran 
should be afforded a current and comprehensive VA examination 
of his service-connected right shoulder disability.



This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA medical records not 
previously associated with the claims 
file.  

4.  The RO should schedule the veteran 
for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his claimed right hand 
disability.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should opine whether it is at 
least as likely as not that any current 
right hand disability is related to the 
veteran's service-connected right 
shoulder and cervical spine disabilities 
or is otherwise related to his period of 
active service.  The opinion should be 
supported by a complete medical rationale 
and should identify the relevant facts 
relied upon.

5.  The RO should schedule the veteran 
for the appropriate VA specialty 
examination to ascertain the level of 
functional impairment attributable to his 
postoperative residuals, tendon transfer 
of the right shoulder.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The opinion 
should be supported by a complete medical 
rationale and should identify the 
relevant facts relied upon.

6.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




